OFFICE   OF   TWE   AT~ORNEY~ENERAL          OFTEXAS
                                AUSTIN




  Honorable Rol.a& Boyd        :
  County Attoraey
  Collln Courlty
. ~~luE.nueg,.PL’exas




                                          ed for   the ercergency




      olty lb&      in the aounty X!kP brosdaartn~ eseen-
      tlal policb   infomation   concerning it, when the
      ShharLff hold: n’Pcloa~ varrmt      for e party he is
      u;r?~blo to looatc? :ClW br%xkfi.Ets a ~lci:up for hllil
      all oyer 'i?cx11sand adjo?nir?g 3tctfs.    Elen the
      dOpU.tiCS CPO   IlOt OthZFJi?C     SX~liOj72d, tht? ShePilT
      wends then to petraol Ilirljn:ny 75, 253, 24, o? 78;
      vhen he weds the~~ZWP rcdio thair 3nn3truotiana
      to t1ma.
       i




Honorable Roland           nctta, page 2
               :. :, .,~      .‘:            ,._   ._:  ‘,~,
        ‘ .” ...‘. ‘:
                 vh8  Sheriff     has XTIP~broadoaat l&sages     in
          an attempt to locate rml-avay .children,       missing
       ~‘~:‘perwona, and stolen property..
             z . “Queetiom   C& the Sheriff with the &proval
       :’ of the Cor;sisai9ners   Court pay ths City of hcKi;irmey,
          or Bedio Station XL?=2a reasonable mount monthly
          for this rncU.0 service?
                   : “Art .. 3899 (b) provisos        that each officer       who
           ~:~receivee a salary shall bo enyomred to pumhaso
         ‘. and have ahavged to the cou;lty ‘All ---            masonable
            ~e.xpensos necessary -..-.y.w. in the pro-,er-Z      legal con-
         ‘. duct ofti          office,‘..
                                             .‘.
          .”     I .. ‘Tit oacurs! that the ssrvice the Sheriff ‘re-
       -:.,: ceives frcrtrtE?ZWPIs of the se3e natwe as that he
           -.~oceives fromthe             telephone company. In feat by
     .YY reason of XTUl.the~ Sheriff’s                telephone bi.11 ia
             materially      reduced, and In addition he 1?8ce~~ves
      ‘.     a service that only a radio can give.                  It ‘eee7.33
             to cl? that tNa is 83 reasonable e,ad neoassarg~ex-
       ., <_~ppense as my expeasq tha sheriff               has.       ~>._.
                “i h.avs mad all of you< op%nion~ on officer’s
           e&enaes aDd fLod none which ansver the question. ’
                 Section (b) of Article       3899, Verian*s AMotateQ f+zi3
St&tan,          reads :-in .ps.x+‘as follows:.~ .       . : ~_ . : ,, ._ : ‘~: 1:
,.      ..
:.                ‘(b)  “Each officer    rimed in thia~ Act,’ vhere                     -
           he receives    r salary as co~gennsation for his         ”                       .... I
           wcF?lces,    shall be mpovored and porxitted        to
           purahcae end hnve chasged to his comty all ma-
           eonable expenses necessary in the proper end legal
           conduct of his offioo,       prenium on ~officirls~
           bonds; pTetim      on fire,   bur@my,    theft,  robbery                 :
           lneuranoe protect5ng       public fums Gzld including
           the cost of surety bonds for his Doputlea,~ such
           expenses”to    ba passed on, pre-detcmlned       and al-
           lowed In l&xl end ec?.o~~ltY, cw nearly ew possible,
           by the Cortiaaioncro’       Cou%*tones each sonth for
           tbo. ensuing ronth, upon ihs application        by each
           officer,    wtatin~ the kfxd, pyobabie mlount of ef-
           pend.I,ture and the necessity      for the expenses of
                              i-




Honorable Roland Boyd, pa60 3


      his office     for such ensuing Eonth, t;blch tpplicatlon
      shall., before presentation        to said court,   first   be
      endorsed by the Cow&y Auditox’, ir’ my, other-.+&e
      the County yreasurer,        only as to whether furds cre
      evoilable    for payizznt of such ex.pesises., The Com-
      nissioners’     Court of the cou:;ty of the 2hsriff’s
      residence my, u>on the mitten           and sworn applica-
      tion ol the shorlff       stating the necessity   therefor
      purchase equipment for .s bureau of crikinnl           identi-
      ficatioz,   such EB cameras, fi?:y,ar Drir?t cards, Inks,
      chezioals,    ciioroscop6s ( radio end laboratory       oquip-
      nent in keeping v;ith the systos in use by the ~a-
      partizefit of lublic     Safety of this Ztpte, OT ths
      Gnlted states Deparkeut         of Justice esd/or Bureau
      of CrLtinnl Identificstion.”                      .
      It is our opinion thet the above quoted statute is broad
&ou@ to cover the contezplo ted expense, end that the same ~zmv
be ellowed provided the procedure prescribed   tkereln~ is follo&d
and approved by the co.mzi.esi;onersl court. Therefore,   your ‘ques-
tion is answered in the affirmative.
                                                       :i

                                            Very truly      yours




  a            ATTORNEY
                      GENERAL
                            0~ TMAS